Case 1:21-cv-20522-XXXX Document 1 Entered on FLSD Docket 02/06/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:21-cv-20522

  ELLA FELDER, an individual,

         Plaintiff,
  vs.

  MICHAEL-ANN RUSSELL JEWISH
  COMMUNITY CENTER, INC., a
  Florida corporation,

       Defendant.
  ______________________________/

                                    COMPLAINT AND
                                 DEMAND FOR JURY TRIAL

         Plaintiff ELLA FELDER, through her undersigned counsel, sues Defendant

  MICHAEL-ANN RUSSELL JEWISH COMMUNITY CENTER, INC., a Florida corporation,

  for damages, and in support thereof alleges as follows:

                                 JURISDICTION AND VENUE

         1.     This action is brought pursuant to the Title VII of the Civil Rights Act of 1964,

  42 U.S.C. § 2000e et seq. (“Title VII”) as amended, including the Pregnancy Discrimination

  Act of 1978 (“PDA”), which is a part thereof; as well as the Florida Civil Rights Act of 1992,

  Fla. Stat. § 760.01, et seq., as amended (“FCRA”).

         2.     This Court has original jurisdiction over this civil action pursuant, among other

  things, to 28 U.S.C. §§ 1331 and 1343(a)(4). The Court also has supplemental jurisdiction

  over related state law claims pursuant to 28 U.S.C. § 1367.

         3.     Plaintiff ELLA FELDER (“Ms. Felder”) is a resident of Miami-Dade County,

  Florida, and is competent to bring this action.

                                           Page 1 of 7
Case 1:21-cv-20522-XXXX Document 1 Entered on FLSD Docket 02/06/2021 Page 2 of 7




          4.      Defendant MICHAEL-ANN RUSSELL JEWISH COMMUNITY CENTER,

  INC. (“MAR JCC”) is a corporation governed under the laws of the State of Florida, and

  is sui juris.

          5.      Venue in the Southern District of Florida is proper because the workplace in

  which the unlawful practices were committed is located in the Southern District of Florida.

          6.      All conditions precedent to bringing this action, if any, have occurred, have

  been waived, or would be a useless act and are accordingly waived.

          7.      Plaintiff is entitled to recover reasonable attorneys’ fees and costs from the

  Defendant, including but not limited to the provisions set forth in Title VII and the PDA;

  and the FCRA.

          8.      Plaintiff has retained the undersigned law firm to represent her in this action,

  and has agreed to pay a reasonable fee.

                                    GENERAL ALLEGATIONS

          9.      Plaintiff brings this action against MAR JCC for sex and/or pregnancy

  discrimination in the workplace in violation of Title VII of the Civil Rights Act of 1964, 42

  U.S.C. § 2000e et seq., as amended, including the Pregnancy Discrimination Act of 1978,

  which is a part thereof, and the Florida Civil Rights Act of 1992, Fla. Stat. § 760.01, et seq.,

  as amended.

          10.     Ms. Felder was employed as a teacher at the MAR JCC’s Early Childhood

  Academy until she was unlawfully terminated by MAR JCC on or about June 9, 2020.

          11.     During the time Ms. Felder was a teacher at the MAR JCC’s Early Childhood

  Academy, she never received any negative performance reviews. In fact, Ms. Felder had

  always been an exemplary employee since she was hired in 2013.

                                            Page 2 of 7
Case 1:21-cv-20522-XXXX Document 1 Entered on FLSD Docket 02/06/2021 Page 3 of 7




         12.    However, on or about June 9, 2020, the MAR JCC terminated Ms. Felder

  because she was pregnant.

         13.    As of that time, Ms. Felder’s due date to give birth was in December 2020.

         14.    Ms. Felder’s superiors at the MAR JCC were at all relevant times aware that

  Ms. Felder was pregnant.

         15.    Prior to Ms. Felder’s termination, Ms. Felder’s direct superior encouraged Ms.

  Felder to quit her job due to her pregnancy.

         16.    Ms. Felder’s direct superior sent Ms. Felder several emails inquiring whether

  she intended to quit her job at the MAR JCC due to her pregnancy. However, Ms. Felder is

  not in possession of those emails because they were sent to her MAR JCC email address.

  MAR JCC revoked Ms. Felder’s email access at the time she was terminated.

         17.    Additionally, in May 2020, Ms. Felder’s direct superior sent Ms. Felder a text

  message that purported to be supportive of her pregnancy but that was actually designed

  to encourage her to quit, stating as follows:

         How are you feeling? Do you know what are your plans for the fall? Do you
         want to work or are you taking off? Just hearing a lot of pregnant woman
         [being] concerned.... You know whatever you choose I am supportive.

         18.    In response, Plaintiff informed her direct superior that she “definitely want[ed]

  to come back next year.”

         19.    Shortly thereafter, Plaintiff was terminated.

         20.    This is not the first time Ms. Felder suffered an adverse employment action

  due to discrimination by MAR JCC against pregnant or nursing women. Several months

  before Ms. Felder previously had a baby in October 2015, Ms. Felder’s direct superior

  involuntarily demoted Ms. Felder from head teacher to assistant teacher and involuntarily

                                           Page 3 of 7
Case 1:21-cv-20522-XXXX Document 1 Entered on FLSD Docket 02/06/2021 Page 4 of 7




  reduced Ms. Felder’s pay as a result. At that time, Ms. Felder’s direct superior told Ms. Felder

  the reason she was being demoted was that she would have to nurse and otherwise tend

  to her baby.

         21.     Ms. Felder would not have been subjected to any adverse employment

  actions had she not been pregnant and everything else had been the same.

         22.     Alternatively, at a minimum, unlawful discrimination was at least one of the

  reasons for the adverse actions against Plaintiff, and Defendant, at best, possessed

  mixed motives.

         23.     Ms. Felder timely filed a Charge of Discrimination with the Equal Employment

  Opportunity Commission and Florida Commission on Human Relations.

         24.     The EEOC issued Ms. Felder a Notice of Right to Sue on January 13, 2021.


                                              COUNT I

                 SEX AND PREGNANCY DISCRIMINATION IN VIOLATION OF
                       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                   AND THE PREGNANCY DISCRIMINATION ACT OF 1978


         25.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 24

  as if fully set forth herein.

         26.     Plaintiff belongs to a protected class, as she is a woman. Additionally,

  Plaintiff belongs to a class specifically protected in that she was pregnant at the time she

  was terminated.

         27.     Defendant unlawfully discriminated against Plaintiff by terminating her

  because of her sex and specifically on the basis of pregnancy.



                                           Page 4 of 7
Case 1:21-cv-20522-XXXX Document 1 Entered on FLSD Docket 02/06/2021 Page 5 of 7




         28.     Plaintiff suffered as a result of being wrongfully terminated.

         29.     Defendant treated similarly situated, non-pregnant employees more

  favorably than Plaintiff.

         30.     Defendant had no legitimate business reason for its discriminatory

  behaviors and actions against Plaintiff.

         31.     Defendant had no legitimate business reason for taking adverse actions

  against Plaintiff.

         32.     Alternatively, if Defendant did have any legitimate business reason(s) to

  take any of the aforementioned adverse actions against Plaintiff, then discrimination was

  at least an additional reason for the aforementioned adverse actions against Plaintiff, and

  Defendant, at best, possessed mixed motives.

         33.     In discriminating against Plaintiff, Defendant acted with malice and reckless

  disregard for Plaintiff’s federally protected rights.

         34.     As a result of the Defendant’s unlawful discrimination, Plaintiff has suffered

  damages.

         WHEREFORE, Plaintiff ELLA FELDER demands judgment against Defendant

  MICHAEL-ANN RUSSELL JEWISH COMMUNITY CENTER, INC., for all allowable

  remedies (equitable and/or at law) pursuant to Title VII of the Civil Rights Act of 1964 and

  the Pregnancy Discrimination Act of 1978, all allowable compensatory damages,

  liquidated damages, damages for emotional distress, mental anguish, and loss of dignity;

  and punitive damages; attorneys’ fees; taxable costs allowable by law; prejudgment and

  post-judgment interest; and such other and further relief as this Court deems just and

  proper.

                                           Page 5 of 7
Case 1:21-cv-20522-XXXX Document 1 Entered on FLSD Docket 02/06/2021 Page 6 of 7




                                             COUNT II

                              SEX AND PREGNANCY DISCRIMINATION
                                     IN VIOLATION OF THE
                               FLORIDA CIVIL RIGHTS ACT OF 1992


         35.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 24

  as if fully set forth herein.

         36.     Plaintiff belongs to a protected class, as she is a woman. Additionally,

  Plaintiff belongs to a class specifically protected in that she was pregnant at the time she

  was terminated.

         37.     Defendant unlawfully discriminated against Plaintiff by terminating her

  because of her sex and specifically on the basis of pregnancy.

         38.     Plaintiff suffered as a result of being wrongfully terminated.

         39.     Defendant treated similarly situated, non-pregnant employees more

  favorably than Plaintiff.

         40.     Defendant had no legitimate business reason for its discriminatory

  behaviors and actions against Plaintiff.

         41.     Defendant had no legitimate business reason for taking adverse actions

  against Plaintiff.

         42.     Alternatively, if Defendant did have any legitimate business reason(s) to

  take any of the aforementioned adverse actions against Plaintiff, then discrimination was

  at least an additional reason for the aforementioned adverse actions against Plaintiff, and

  Defendant, at best, possessed mixed motives.



                                           Page 6 of 7
Case 1:21-cv-20522-XXXX Document 1 Entered on FLSD Docket 02/06/2021 Page 7 of 7




         43.    In discriminating against Plaintiff, Defendant acted with malice and reckless

  disregard for Plaintiff’s federally protected rights.

         44.    As a result of the Defendant’s unlawful discrimination, Plaintiff has suffered

  damages.

         WHEREFORE, Plaintiff ELLA FELDER demands judgment against Defendant

  MICHAEL-ANN RUSSELL JEWISH COMMUNITY CENTER, INC., for all allowable

  remedies (equitable and/or at law) pursuant to the Florida Civil Rights Act of 1992, all

  allowable compensatory damages, liquidated damages, damages for emotional distress,

  mental anguish, and loss of dignity; and punitive damages; attorneys’ fees; taxable costs

  allowable by law; prejudgment and post-judgment interest; and such other and further

  relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

         45.     Plaintiff demands a trial by jury for all issues so triable.

                                              Respectfully submitted,

                                              THE BURTON FIRM, P.A.
                                              Counsel for Plaintiff Ella Felder
                                              2875 N.E. 191 Street, Suite 403
                                              Miami, Florida 33180
                                              P: 305-705-0888 | F: 305-705-0008
                                              pleadings@theburtonfirm.com
                                              rb@theburtonfirm.com
                                              mburton@theburtonfirm.com

                                        By: /s/ Marc A. Burton
                                            Richard J. Burton                   Fla. Bar No. 179337
                                            Marc A. Burton                      Fla. Bar No. 95318




                                            Page 7 of 7
